Exhibit 21 Subsidiaries of the Registrant Subsidiary of the Company is Whidbey Island Bank, Oak Harbor, Washington Subsidiary of the Company is Washington Master Trust, Wilmington, Delaware Subsidiary of the Bank is Rural One, LLC, West Sacramento, California Former subsidiary of the Company Washington Funding Group, Inc., Oak Harbor, Washington Former subsidiary of the Company Washington Capital Trust I, Wilmington, Delaware Former subsidiary of the Bank WIB Financial Services, Inc., Oak Harbor, Washington
